Filed 1/18/22 P. v. Chester CA2/6
     NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions
not certified for publication or ordered published, except as specified by rule 8.1115(b). This opinion
has not been certified for publication or ordered published for purposes of rule 8.1115.



IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                         SECOND APPELLATE DISTRICT

                                         DIVISION SIX


THE PEOPLE,                                                  2d Crim. No. B307811
                                                          (Super. Ct. No. 2019009361)
     Plaintiff and Respondent,                                 (Ventura County)

v.

LENARD LEN CHESTER,

     Defendant and Appellant.



      Lenard Len Chester (“appellant”) appeals from the
judgment entered after a jury found him guilty of first degree
murder. (Pen. Code, §§ 187, subd. (a), 189.)1 The jury also found
true the special circumstance allegations that he committed the
murder while engaged in the commission of rape and burglary.
(Former § 190.2, subds. (a)(17)(iii) & (a)(17)(vii).) Appellant
committed this crime over 40 years ago. He was finally identified
as the perpetrator through a “cold hit” DNA match. The trial


        All further statutory references are to the Penal Code
         1
unless otherwise stated.
court sentenced appellant to prison for life without the possibility
of parole. Appellant contends reversal is required because the
trial court erroneously instructed the jury regarding his prior
uncharged sexual offenses and failed to instruct the jury that an
independent felonious purpose was required to find true the
special circumstance allegations of rape-murder and burglary-
murder. We reject appellant’s contentions and affirm the
judgment.
                     STATEMENT OF FACTS
         The 1980 Burglary, Rape and Murder of Sarah B.
       On December 1, 1980, sometime after 10:00 a.m., concerned
neighbors entered the home of 81-year-old Sarah B. to check on
her after she failed to answer the door earlier that morning.
They discovered her lying naked on the floor of her master
bedroom with her body partially inside her closet. She was
incoherent, had severe bruising about her face and body, and was
in obvious pain.
       When police officers arrived at the scene, they observed the
house was in disarray with items knocked over and out of place.
When they contacted Sarah B., they observed she had sustained
multiple injuries and bruising. The bruising covered the entire
front of her body and appeared mottled, as if caused by individual
strikes. She had mucous and a small amount of blood oozing
from her lips. She also had several lacerations and abrasions to
her arms, upper chest, knees, as well as a large abrasion to the
front pelvic bone area of her hips.
       Sarah B. was transported to the hospital but later died
from her injuries.
       A post-mortem rape examination was conducted. The
physician observed obvious bruising on Sarah B.’s face, both




                                 2
breasts, her genital area, and knees. There were also deep
gouges in her skin that appeared to be caused by fingernails, and
she had bruising and lacerations over the suprapubic area as if
someone had ripped down her pants. The physician concluded
Sarah B. had suffered a forced rape because there were “classic”
signs of “forced [vaginal] entry.” He also noted that the bruising
and lacerations on her body were consistent with Sarah B. having
suffered a “beat[ing].” He concluded Sarah B. died from
cardiopulmonary arrest. Based on these findings, the physician
prepared a rape kit, which was turned over to the police.
       An autopsy was conducted and revealed that Sarah B. had
sustained blunt force trauma to the head resulting in a collection
of blood on the brain, otherwise known as a “subdural
hematoma.” The medical examiner opined that the normal
amount of subdural blood should be zero and that in general, 20
to 30 milliliters of blood collecting around the brain could be fatal
for an 81 year-old-person. In Sarah B.’s case, the subdural
hematoma measured 150 milliliters, which could be fatal for any
person. The medical examiner concluded Sarah B. died of
multiple blunt force injuries and the manner of death was
homicide.
             The 1981 Prior Uncharged Sexual Offenses
       On September 2, 1981, Jacquelyn O. was 60 years old and
lived alone in her mobile home in Camarillo. She had just
returned home from walking her dog that morning when
appellant, who was 19 or 20 years old at the time, burst into her
home through the back door. He asked for a gas can and when
Jacquelyn O. said she did not have one, appellant pushed her into
the bedroom. When she screamed, appellant put his hand over
her mouth and told her to be quiet. He threw a blanket over her




                                 3
head and told her to keep it there. Appellant then raped
Jacquelyn O. Afterward, he asked for money, which she gave to
him while the blanket was still over her head. After appellant
searched Jacquelyn O.’s home for other items to steal, he put her
in the closet and told her to keep the blanket over her head. He
remained in the house for approximately two hours before
leaving.
        On September 10, 1981, Mary S., who was approximately
27 or 28 years old at the time, returned to her Oxnard apartment
following an early morning bicycle ride. As she exited the
shower, appellant attacked her, threw her to the floor and told
her he had a knife. She grabbed the knife and cut her hand, so
she stopped resisting. Appellant then raped Mary S. Afterward,
he put a towel over her head, took her to the living room, and
searched for items to steal. Appellant warned her not to look at
him. He then took her to the bedroom, shoved her into the closet
and continued to rummage through the apartment. Mary S. was
still in the closet when he left.
        On September 16, 1981, Matty W. was 69 years old and
lived in Oxnard. At around 11:00 p.m., appellant broke into her
home and attacked her. He straddled her legs and struck her in
the head. He told her to be quiet and continued to strike her as
she yelled. Alice D., Matty W.’s daughter, heard the commotion
and interrupted the attack. Appellant fled through the back
door. Matty W. noticed her wallet was missing after the attack.
        On September 17, 1981, Jane W. was 74 years old,
physically impaired and lived alone in her mobile home in
Oxnard. At around 11:30 p.m., as she was getting ready for bed,
appellant broke into her home through her bedroom window.
When Jane W. screamed, appellant knocked her to the ground,




                                4
covered her mouth, put something over her head and warned her
to be quiet. He started opening drawers, then got undressed, got
into bed with Jane W. and raped her. Afterward, he put her in
the closet and warned her that if she did not cooperate, he would
use his knife. She remained in the closet for four hours. She
noticed items were missing from her home after appellant left.
       Appellant was convicted by jury trial in each of the prior
uncharged sexual offenses.
                 Forensic Cold Case Investigation
       In September 2018, almost 40 years after Sarah B. was
killed, investigators working on “cold case” homicides in Ventura
County submitted a request to the Ventura County Sheriff’s
Department Crime Laboratory to perform DNA analysis on the
rape kit from Sarah B.’s homicide case. That analysis identified
a single donor male DNA profile from the sperm cell fraction
extracted from the vaginal wash collected at Sarah B.’s post-
mortem examination. The profile was entered into the Combined
DNA Index System (CODIS), a national database that allows
users to match an unknown profile with the profile of individuals
in the system.
       Appellant’s DNA was in the system and was a match.2
       In February 2019, pursuant to a search warrant, a police
detective obtained a buccal swab from appellant. Forensic
analysis compared the reference sample from appellant’s buccal
swab to the profile previously obtained from the sperm cell
fraction from Sarah B.’s vaginal wash. The two profiles were a
match.


      The likelihood of such a match is 1 in 130 octillion African
      2
Americans, 1 in 11 nonillion Caucasians, and 1 in 1.2 nonillion
Hispanics.


                                5
       Investigators also compared appellant’s reference sample to
semen samples found on several items recovered from Sarah B.’s
bedroom including a blanket, cover sheet, bottom sheet, and a
bra. Each included appellant as a possible contributor with a
very high population frequency calculation.
                     Subsequent Investigation
       In February 2019, appellant spoke with investigators.
Appellant admitted that he lived approximately a third of a mile
from Sarah B.’s house in 1980 but denied any knowledge of Sarah
B. or ever having been inside her home. When asked why he
committed the 1981 crimes, he said a psychologist told him that
it was because of “money issue[s]” and that he was living “in the
fast lane and people do what they have to do to sustain it.”
However, when investigators showed appellant photographs of
the women from his 1981 sexual assault offenses and included a
picture of Sarah B., he denied ever having met, dated, or harmed
any of the women pictured.
       Appellant was arrested and transported to the Ventura
County Jail. During an interview with investigators, appellant
again denied knowing Sarah B. or that he had ever been in her
home. When confronted with the DNA evidence indicating
otherwise, he said he had no idea how it got there and did not
remember anything about it.
                 Recorded Jailhouse Phone Calls
       Between May 13, 2019 to August 29, 2019, appellant made
numerous recorded telephone calls from the jail to family
members in which he tried to create a story that would explain
how his DNA was found inside of Sarah B. and how she was
injured. Specifically, he proposed that she was a prostitute and
they had sex in an alley, and that afterward, she was attacked by




                                6
other individuals who tried to rob her. Appellant later
abandoned this story.
                                Defense
       The defense questioned the integrity of the DNA and
specifically challenged the chain of custody and possible
contamination from appellant’s prior 1981 crimes. The defense
also presented evidence of three latent fingerprints obtained from
the doorjamb of Sarah B.’s home that were either inconclusive or
did not implicate appellant.
                            DISCUSSION
       Appellant challenges two jury instructions on appeal.
First, he contends the trial court erred in giving CALCRIM NO.
375 because it permitted the jury to use the evidence of his four
prior uncharged sexual offenses to prove identity, intent, motive,
and plan or scheme to commit “murder” in this case, even though
the prior offenses did not include murder. He contends the
“proper and limited use” of the prior offenses would have been to
prove only the underlying burglary and rape special
circumstances. Second, he contends the trial court failed to
instruct on an “essential element of the charge” when it omitted
the “independent felonious purpose” language from the special
circumstances instruction pursuant to CALCRIM No. 730.
                     Forfeiture and Invited Error
       Respondent preliminarily argues appellant forfeited his
instructional claims on appeal for failing to object at trial, and
even if there was no forfeiture, appellant’s claims are barred
under the doctrine of invited error. Appellant concedes he did not
object at trial, but contends his claims are still reviewable
because the alleged error affects his substantial rights.




                                7
      Generally, failure to object to instructional error forfeits the
issue on appeal unless the error affects an appellant’s substantial
rights. (§ 1259; People v. Harris (1981) 28 Cal.3d 935, 956-957;
People v. Andersen (1994) 26 Cal.App.4th 1241, 1249.) “The cases
equate ‘substantial rights’ with reversible error, i.e., did the error
result in a miscarriage of justice[.]” (People v. Arredondo (1975)
52 Cal.App.3d 973, 978; People v. Watson (1956) 46 Cal.2d 818,
835-836 (Watson).)
      If, however, appellant invited the error by making a
“‘conscious and deliberate . . . choice’” in “‘request[ing]’ the
instruction,” he is barred from challenging the requested
instruction on appeal. (See People v. Lucero (2000) 23 Cal.4th
692, 723.) Invited error will not be found merely because the
record is silent. (People v. Wickersham (1982) 32 Cal.3d 307, 330-
332, 334 (Wickersham), disapproved on another point in People v.
Barton (1995) 12 Cal.4th 186, 200-201.)
      There is no invited error here because nothing in the record
indicates appellant’s counsel consciously or deliberately
“requested” the instructions. Instead, counsel said nothing at all
about the challenged instructions. Silence alone is not enough to
conclude any error was invited. (Wickersham, supra, 32 Cal.3d at
p. 334.)
      However, we agree with respondent that appellant forfeited
his instructional claims because he did not object to the
instructions or request a modification. We have examined the
record and conclude the instructions did not affect appellant’s
substantial rights because it is not reasonably probable the jury
would have reached a different result absent the asserted error.
(See Watson, supra, 46 Cal.2d at pp. 835-836.) Had the




                                  8
contentions not been forfeited, we would reject them for the
reasons explained below.
                         CALCRIM No. 375
       Appellant contends the trial court’s instruction to the jury
limiting the use of his prior uncharged sexual offenses was
“flawed” because it erroneously permitted the jury to “infer[]” his
intent, motive, plan or scheme to commit murder when his prior
offenses did not include murder. But appellant was charged here
with burglary and rape special circumstances. His prior
uncharged offenses were for burglary and rape. There was no
error.
       A claim of instructional error is reviewed de novo. (People
v. Cole (2004) 33 Cal.4th 1158, 1210.) If a jury instruction is
confusing or ambiguous, the inquiry is whether there is a
reasonable likelihood that the jury “misunderstood and
misapplied the instruction.” (People v. Smithey (1999) 20 Cal.4th
936, 963; People v. King (2010) 183 Cal.App.4th 1281, 1316 [“An
instruction is considered flawed only if there is “‘a reasonable
likelihood that the jury misconstrued or misapplied the words” of
the instruction. [Citation.]’”].) “‘“‘[T]he correctness of jury
instructions is to be determined from the entire charge of the
court, not from a consideration of parts of an instruction or from a
particular instruction.’” [Citations.].’” (Smithey, at pp. 963-964.)
       The trial court instructed the jury pursuant to a modified
version of CALCRIM No. 375 as to how the jury could consider
evidence of appellant’s uncharged offenses.
       That instruction provided:
       “The People presented evidence that the defendant
committed the offenses of burglary, rape by force or violence, and




                                 9
assault with the intent to commit rape by means of force likely to
produce bodily injury that was not charged in this case.
       “You may consider this evidence only if the People have
proved by a preponderance of the evidence that the defendant in
fact committed the uncharged offenses. Proof by a preponderance
of the evidence is a different burden of proof than proof beyond a
reasonable doubt. A fact is proved by a preponderance of the
evidence if you conclude that it is more likely than not that the
fact is true.
       “If the People have not met this burden, you must
disregard this evidence entirely.
       “If you decide that the defendant committed the uncharged
offenses, you may, but are not required to, consider that evidence
for the limited purpose of deciding whether:
       A.     The defendant was the person who committed the
offense alleged in this case;
       B.     The defendant acted with the intent to steal in this
case;
       C.     The defendant had a motive to commit the offense
alleged in this case;
       D.     The defendant knew victim did not consent when he
allegedly acted in this case;
       E.     The defendant’s alleged actions were not the result of
mistake or accident; [or]
       F.     The defendant had a plan or scheme to commit the
offense alleged in this case;
       “In evaluating this evidence, consider the similarity or lack
of similarity between the uncharged offense and the charged
offense.
       “Do not consider this evidence for any other purpose.




                                10
       “If you conclude that the defendant committed the
uncharged offenses, that conclusion is only one factor to consider
along with all the other evidence. It is not sufficient by itself to
prove that the defendant is guilty of first degree murder or that
the special circumstances have been proved. The People must
still prove the charge and the special circumstances beyond a
reasonable doubt.” (CALCRIM No. 375.)
       Appellant contends the jury could have misunderstood the
phrase “the offense alleged in this case” to mean murder, rather
than burglary or rape. There is no reasonable likelihood that the
limiting instruction could have been misunderstood in this
manner because the “offense alleged in this case” included
burglary and rape, and the jury was so instructed pursuant to
CALCRIM No. 540A.
       That instruction provided:
       “The defendant is charged with murder, under a theory of
first degree felony murder.
       “To prove that the defendant is guilty of first degree
murder under this theory, the People must prove that:
       1.     The defendant committed or attempted to commit
           burglary or rape by force or violence;
       2.     The defendant intended to commit burglary or rape
           by force or violence; AND
       3.      While committing or attempting to commit burglary
           or rape by force or violence, the defendant caused the
           death of another person.” (CALCRIM No. 540A.)
       In addition to these instructions, the prosecutor opined in
his closing argument that evidence of appellant’s prior uncharged
offenses was relevant because it showed the “very similar” way




                                11
he committed the prior burglaries and rapes and the way he
committed the burglary and rape of Sarah B.
      Accordingly, the jury would have understood the “offense
alleged in this case” to mean burglary or rape. For us to accept
appellant’s theory, we would have to presume the jury
disregarded not only the limiting instruction at issue, but the
other jury instructions, the trial court’s oral admonitions, and
both counsels’ explanation of the evidence and the law. This we
cannot do. (See People v. Davidson (2013) 221 Cal.App.4th 966,
973 [“It is presumed that the jury understood and followed the
instruction”].)
      Even if we were to find the instruction was erroneous,
which we do not, we conclude any error was harmless under any
applicable standard. (Watson, supra, 46 Cal.2d at p. 836;
Chapman v. California (1967) 386 U.S. 18, 24.) The evidence
establishing appellant’s guilt was overwhelming including the
DNA evidence, appellant’s failed attempt to explain it away,
along with his prior uncharged sexual offenses, which
demonstrated appellant had the intent, motive, and a plan or
scheme to burglarize and rape elderly women.
                          CALCRIM No. 730
      Next, appellant contends the jury was erroneously
instructed on the elements of the special circumstance allegations
because the trial court did not include the optional paragraph of
CALCRIM No. 730. That paragraph provides: “In addition, in
order for this special circumstance to be true, the People must
prove that the [appellant] intended to commit [burglary or rape]
independent of the killing. If you find that the [appellant] only
intended to commit murder and the commission of [burglary or




                               12
rape] was merely part of or incidental to the commission of that
murder, then the special circumstance has not been proved.”
       The bench notes for CALCRIM No. 730 direct the trial
court to give this optional paragraph “if the evidence supports a
reasonable inference that the felony was committed merely to
facilitate the murder.” The bench notes cite to several cases,
including People v. Green (1980) 27 Cal.3d 1 (Green), overruled on
another ground by People v. Martinez (1999) 20 Cal.4th 225, 241,
and People v. Navarette (2003) 30 Cal.4th 458, 505 (Navarette)).
       In Green, the Court found insufficient evidence as a matter
of law to support the jury’s finding of robbery as a special
circumstance to the murder. (Green, supra, 27 Cal.3d at p. 62.)
There, the defendant lured his wife to an isolated area, shot and
killed her. He then took her belongings to prevent her from being
identified. (Ibid.) The Court held the crime was not a murder
committed during the commission of a robbery because the
primary crime was murder and the “robbery was incidental to
that murder.” (Id. at pp. 61-62.) However, if the defendant has
an “‘independent felonious purpose’ (such as burglary or robbery)
and commits the murder to advance that independent purpose,
the special circumstance is present.” (Navarette, supra, 30
Cal.4th at p. 505; Green, at p. 61; see People v. Davis (2009) 46
Cal.4th 539, 609.)
       Here, the trial court was not required to give the optional
language because the evidence did not support a “reasonable
inference” that the burglary and rape were committed merely to
“facilitate the murder” or that they were incidental to the
murder. We reject appellant’s contention that there was
“sufficient evidence” that appellant intended to kill Sarah B. and
the “theft and rape were afterthoughts prior to her death.”




                               13
       Unlike Green, the record includes no evidence that the
crime in this case was a burglary and rape in the commission of a
murder. Instead, the evidence showed that Sarah B. was still
alive, albeit barely, when neighbors found her naked on the floor
of her closet. The house was in disarray with items strewn about
and her purse was missing. The pattern of appellant’s behavior
in this case is strikingly similar to his pattern of behavior in the
1981 crimes. He attacked mostly vulnerable, elderly women. He
quickly overpowered them and threatened them with violence if
they screamed or resisted. He raped them and afterward put
them in the closet while he looked for things to steal. This is
strong evidence showing that the murder in this case was
committed in the commission of a burglary and rape.
       Appellant’s contention that the optional language was
“required” or that it was an “essential element of the charge” is
contradicted by the cases following Green. Those cases instruct
that Green’s clarifying language was not intended to become an
““‘element” of such special circumstances, on which the jury must
be instructed in all cases regardless of whether the evidence
supports such an instruction.’” (People v. Valdez (2004) 32
Cal.4th 73, 113-114, quoting People v. Kimble (1988) 44 Cal.3d
480, 501 and citing Navarette, supra, 30 Cal.4th at p. 505 [no
error in giving a “truncated instruction” where no significant
motive of murder exists other than robbery].)
       Accordingly, we find no instructional error.
                          Cumulative Error
       Appellant argues the cumulative effect of the alleged errors
denied him a fair trial. Our review of the record discloses that
none of the purported errors, either singularly or cumulatively,
denied appellant a fair trial. An appellant is entitled to a fair




                                14
trial, not a perfect one. (People v. Peyton (2014) 229 Cal.App.4th
1063, 1081.)
                           DISPOSITION
       The judgment is affirmed.
       NOT TO BE PUBLISHED.



                                                YEGAN, J.

We concur:



             GILBERT, P.J.



             TANGEMAN, J.




                                15
                    Ryan J. Wright, Judge

               Superior Court County of Ventura
                ______________________________

     Mark D. Lenenberg, under appointment by the Court of
Appeal, for Defendant and Appellant.

      Rob Bonta, Attorney General, Lance E. Winters, Chief
Assistant Attorney General, Susan Sullivan Pithey, Senior
Assistant Attorney General, Paul M. Roadarmel, Jr., Supervising
Deputy Attorney General, David M. Glassman, Deputy Attorney
General, for Plaintiff and Respondent.